Por CUANTO, la parte apelada solicita la desestimación de este recurso por no haberse presentado el alegato de rigor a pesar de haber transcurrido seis meses desde la radicación de los autos en este tribunal, y por ser frívola la apelación.
Por Cuanto, los apelantes presentaron su alegato dentro de las prórrogas concedídasles por la corte.
Por cuanto, no estamos convencidos de que todos los errores se-ñalados por la parte apelante carecen de mérito.
Por tanto, no ha lugar a la desestimación solicitada.